Order filed December 31, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-01055-CV
                                    ____________

              IN THE INTEREST OF J.J.L., A CHILD, Appellant

                                          V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                          Appellee


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-29993

                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination case”).
The reporter’s record was due December 13, 2018. Court reporter Delores Johnson
sought an extension until December 28, 2018 to file the record. We granted the
extension and noted no further extensions would be granted absent extraordinary
circumstances. The reporter’s record has not been filed.
       Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
The trial court must direct the court reporter to immediately commence the
preparation of the reporter’s record and must arrange for a substitute reporter, if
necessary. See Tex. R. App. P. 28.4(b)(1).

       Because the reporter’s record has not been filed timely in this accelerated
appeal, we order Delores Johnson to file the reporter’s record in this appeal by
January 10, 2019. If the record is not timely filed, we will order the trial court to conduct
a hearing to determine the reason for the failure to file the record.



                                      PER CURIAM